Deady, J.
These three cases_ were argued and 'submitted with the foregoing one. In No. 1,066 the plaintiff claims §5,651.03, with interest from January I, 1882, for making 347 other certificates of title for said trust company.
In 1,069 he claims $5,890, with interest from the same date, for making 297 certificates of title for tho defendant.
In 1,197 he claims $8,839, with interest from January 30, 1880, for services in paying out and delivering for said trust company $262,866, on 322 loans made by it before that time.
In each of these cases the defendant pleads the judgment in the former action between the parties as a bar, to which the plaintiff makes the same replies. The questions arising on the motion to strike out portions of the replication, and the demurrers to the replies therein, are the same as in 1,056, and are disposed of accordingly for the reasons therein given.